Case 2:19-cr-20020-PKH Document 79                   Filed 08/21/19 Page 1 of 11 PageID #: 163
                                                                               US DISTRICT COURT
                                                                            WESTERN DIST ARKANSAS
                                                                                             FlLBD

                                                                                         AUG 2 1 2019
                          IN THE UNITED STATES DISTRICT COURT
                                                                                 DOUGLAS
                                                                                  By     F. YOUNG• Cl....._
                             WESTERN DISTRICT OF ARKANSAS                                            <!,IA

                                   FORT SMITH DIVISION                                      I)q,utyCJat




 UNITED STATES OF AMERICA                        )
                                                 )
  V.                                             )       CRIMINAL NO. 2:19CR20020-003
                                                 )
 CHRISTOPHER FRANKLIN MURPHY                     )

                                          PLEA AGREEMENT

         Pursuant to Rule 1 l(c)(l) of the Federal Rules of Criminal Procedure, the parties hereto

 acknowledge that they have entered into negotiations which have resulted in this Agreement. The

 agreement of the parties is as follows:

                         COUNTS OF CONVICTION AND DISMISSAL

         1.      The Defendant, CHRISTOPHER FRANKLIN MURPHY, hereby agrees to plead ·

 guilty to Count Four of the Indictment charging that the Defendant, CHRISTOPHER FRANKLIN

 MURPHY, with         knowingly     and    intentionally distributed   more    than five     grams        of

 methamphetamine, a Schedule II controlled substance, in violation of Title 21 U.S.C . §§ 841(a)(l)

 and 841 (b )(1 )(B)(viii). If the Court accepts this Plea Agreement, once the Court has pronounced

 sentence, the United States will move to dismiss Count One and the Forfeiture Allegation of the

 Indictment.

              ADMISSION OF FACTUAL BASIS IN SUPPORT OF GUILTY PLEA

        2.       The Defendant has fully discussed with defense counsel the facts of this case and

 the elements of the crime to which the Defendant is pleading guilty. The Defendant has committed

 each of the elements of the crime to which the Defendant is pleading guilty, and admits that there

 is a factual basis for this guilty plea. The following facts are true and undisputed:

                 a.     On October 18, 20 l 8, Agents with the Federal Bureau of Investigation


                                               Page 1 of 11
Case 2:19-cr-20020-PKH Document 79                Filed 08/21/19 Page 2 of 11 PageID #: 164




 (FBI) conducted a controlled purchase of approximately one ounce of methamphetamine from the

 Defendant, CHRISTOPHER FRANKLIN MURPHY, utilizing a confidential source (hereinafter

 CS) in Van Buren, Arkansas, which is within the Western District of Arkansas. Prior to the meeting

 between CHRISTOPHER FRANKLIN MURPHY and the CS, CHRISTOPHER FRANKLIN

 MURPHY and the CS communicated via telephone call and text message and agreed to meet in

 Van Buren, Arkansas where CHRISTOPHER FRANKLIN MURPHY would sell the CS an ounce

 of methamphetamine for $500.

               b.      On October 18, 2018, the CS was searched for contraband and then

 equipped with an audio/video recording device. At approximately 5:05 p.m., CHRISTOPHER

 FRANKLIN MURPHY arrived at the designated meet location driving a white Tahoe. The CS got

 into CHRISTOPHER FRANKLIN MURPHY's vehicle and CHRISTOPHER FRANKLIN

 MURPHY drove to a nearby car wash. While parked at the car wash, the CS paid ~HRISTOPHER

 FRANKLIN MURPHY $500 in exchange for a plastic bag containing methamphetamine.

               c.      The methamphetamine obtained from CHRISTOPHER FRANKLIN

 MURPHY was turned over to Agents with the DEA, Fort Smith Post of Duty (FSPOD), and sent

to the Southeast DEA laboratory for analysis where it was determined to be 27 grams of actual

 methamphetamine.

               d.      On October 24, 2018, a post Miranda interview was conducted with

CHRISTOPHER FRANKLIN MURPHY. CHRISTOPHER FRANKLIN MURPHY identified his

source of supply of methamphetamine from June 2018 to October 2018. CHRISTOPHER

FRANKLIN MURPHY advised that he was supplied with ounces to kilograms of

methamphetami:p.e throughout this period.

               e.     The Defenda,nt, CHRISTOPHER FRANKLIN MURPHY, stipulates and



                                            Page 2 ofll
Case 2:19-cr-20020-PKH Document 79                 Filed 08/21/19 Page 3 of 11 PageID #: 165




 agrees that he possessed more than 5 grams of actual methamphetamine, a Schedule II controlled

 substance, with the intent to distribute in the Western District of Arkansas, Fort Smith Division.

                                       ADVICE OF RIGHTS

        3.      The Defendant hereby acknowledges that he has been advised of and fully

 understands the following constitutional and statutory rights:

                a.      to have an attorney and if the Defendant cannot afford an attorney, to have
                        one provided to him and paid for at the United States' expense;
                b.      to persist in his plea of not guilty;
                c.      to have a speedy and public trial by jury;
                d.      to be presumed innocent until proven guilty beyond a reasonable doubt;
                e.      to confront and examine witnesses who testify against him;
                f.      to call witnesses on his behalf;
                g.      to choose to testify or not testify and that no one could force the Defendant
                        to testify; and,
                h.      to have at least 30 days to prepare for trial.

                                      WAIVER OF RIGHTS

        4.      The Defendant hereby acknowledges that he understands with respec~ to the count

 to which he pleads guilty, he thereby W AlVES all of the rights listed as (b) through (h) of the

 above paragraph.

                             WAIVER OF ACCESS TO RECORDS

        5.      The Defendant hereby waives all rights, whether asserted directly or_ by a

 representative, to request or receive from any department or agency of the United States any

 records pertaining to the investigation or prosecution of this case, including without limitation any

 records that may be sought under the Freedom oflnformation Act, 5 U.S.C. § 552, or the Privacy

Act of 1974, 5 U.S.C. § 552a.

                                 WAIVER OF "HYDE" CLAIM

        6.      The Defendant hereby waives any claim under the Hyde Amendment, 18 U.S.C.

 § 3006A (Statutory Note), for attorney fees and other litigation expenses arising out of the


                                             Page 3 ofll
Case 2:19-cr-20020-PKH Document 79                    Filed 08/21/19 Page 4 of 11 PageID #: 166




 investigation or prosecution of this matter.

             EFFECTS OF BREACH OF TIDS AGREEMENT BY DEFENDANT

        7.      The Defendant agrees .that if after signing this Plea Agreement the Defendant

 commits any crimes, violates any conditions of release, or fails to appear for sentencing, or if the

 Defendant provides information to the Probation Office or the Court that is intentionally

 misleading, intentionally incomplete, or intentionally untruthful, or if the Defendant violates any

 term of this Plea Agreement, takes a position at sentencing which is contrary to the terms of this

 Plea Agreement or attempts to withdraw from this Plea Agreement, this shall constitute a breach

of this Plea Agreement which shall release the United States from any and all restrictions or

 obligations placed upon it under the terms of this A~reement and the United States shall be free to

reinstate dismissed charges or pursue additional charges against the Defendant. The Defendant

shall, however, remain bound by the terms of the agreement, and will not be allowed to withdraw

this plea of guilty unless permitted to do so by the Court.

        8.      The Defendant further agrees that a breach of any provisions of this Plea Agreement

shall operate as a WANER of Defendant's rights under Rule 11 (f) of the Federal Rules of Criminal

Procedure and Rule 410 of the Federal Rules of Evidence arid the United States shall be allowed

to use and to introduce into evidence any one or more of the following:

                a.     admissions against interest, both oral and written, made by the Defendant
                       to any person;
                b.     statements made by the Defendant during his change of plea hearing;
                c.     the factual basis set forth in the Plea Agreement;
                d.     any testimony given under oath in these proceedings or to a grand jury or a
                       petitjury;
                e.     any and all physical evidence of any kind which the Defendant has provided
                       to the United States; and,
                f.     any and all information provided by the Defendant to the United States'
                       attorneys, or to federal, state, county, and/or local law enforcement officers.




                                                Page 4 ofll
Case 2:19-cr-20020-PKH Document 79                 Filed 08/21/19 Page 5 of 11 PageID #: 167




                            STIPULATION ON DRUG QUANTITY

         9.     The United States and the Defendant agree that the most readily provable amount

 of drugs for which the Defendant should be held accountable is at least 1.5 kilograms of a mixture

 or substance containing a detectable amount of methamphetamine, but less than 5 kilograms of a

 mixture or substance containing a detectable amount ofmethamphetamine. Pursuant to U.S.S.G.

 §2D 1.1, this quantity of drugs equates to a gross base offense level of 32. Should the Court find

 the Defendant qualifies as a career offender pursuant to U.S.S.G. § 4Bl.1, the Defendant

 acknowledges his gross base offense level will be adjusted accordingly

                                      MAXIMUM PENAL TIES

         10.    The Defendant hereby acknowledges that he has been advised of the maximum

 penalties for the count to which he is pleading guilty. By entering a plea of guilty to Count Four

 of the Indictment, the Defendant agrees that he faces:

                a.      a maximum term of 40 years imprisonment;
                b.      amandatory minimum term of imprisonment for 5 years;
                c.      a maximum fine of $5,000,000;
                d.      both imprisonment and fine;
                e.      a term of supervised release for not less than 4 years which begins after
                        release from prison;
                f.      a possibility of going back to prison if the Defendant violates the conditions
                        of supervised release; and,
                g.      a special assessment of $100.00.

                         CONDITIONS OF SUPERVISED RELEASE

        11.     The Defendant acknowledges that if a term of supervised release is imposed as part

 of the sentence, the Defendant will be subject to the standard conditions of supervised release as

 recommended by the United States Sentencing Commission and may be subject to other special

 conditions of supervised release as determined by the Court.          The standard conditions of

 supervised release are as follows:



                                             Page 5 ofll
Case 2:19-cr-20020-PKH Document 79               Filed 08/21/19 Page 6 of 11 PageID #: 168




         a. The Defendant shall report to the probation office in the federal judicial district
              where he is authorized to reside within 72 hours of release from imprisonment,
              unless the probation officer instructs the Defendant to report to a different probation
              office or within a different timeframe.
         b. After initially reporting to the probation office, the Defendant will receive
              instructions from the court or the probation officer about how and when to report to
             the probation officer, and the Defendant shall report to the probation officer as
            · instructed.
         c. The Defendant shall not knowingly leave the federal judicial district where he is
             authorized to reside without first getting permission from the court orthe probation
             officer.
         d. The Defendant shall answer truthfully the questions asked by the probation officer.
         e. The Defendant shall live at a place approved by the probation officer. If the
             Defendant plans to change where he lives or anything about his living arrangements
             (such as the people the Defendant lives with), the Defendant shall notify the
             probation officer at least 10 days before the change. If notifying the probation
             officer at least 10 days in advance is not possible due to unanticipated
             circumstances, the Defendant shall notify the probation officer within 72 hours of
             becoming aware of a change or expected change.
         f. The Defendant shall allow the probation officer to visit the Defendant at any time
             at his home or elsewhere, and the Defendant shall permit the probation officer to
             take any items prohibited by the conditions of the Defendant's supervision that he
             observes in plain view.
         g. The Defendant shall work full time (at least 30 hours per week) at a lawful type of
             employment, unless the probation officer excuses the Defendant from doing so. If
             the Defendant does not have full-time employment he shall try to find full-time
             employment, unless the probation officer excuses the defendant from doing so. If
             the Defendant plans to change where the Defendant works or anything about his
             work (such as the position or the job responsibilities), the Defendant shall notify
             the probation officer atleast 10 days before the change. Ifnotifying the probation
             officer at least 10 days in advance is not possible due to unanticipated
             circumstances, the Defendant shall notify the probation officer within 72 hours of
             becoming aware of a change or expected change.
         h. The Defendant shall not communicate or interact with someone the Defendant
             knows is engaged in criminal activity. If the Defendant knows someone has been
             convicted of a felony, the Defendant shall not knowingly communicate or interact
             with that person without first getting the permission of the probation officer.
         1.  If the Defendant is arrested or questioned by a law enforcement officer, the
             Defendant shall notify the probation officer within 72 hours.
        J.   The Defendant shall not own, possess, or have access to a firearm, ammunition,
            destructive device, or dangerous weapon fi.e., anything that was designed, or was
            modified for, the specific purpose of causing bodily injury or death to another
            person, such as nunchaktis or Tasers ).
         k. The Defendant shall not act or make any agreement with a law enforcement agency
            to act as a confidential human source or informant without first getting the
            permission of the court.

                                           Page 6 ofll
Case 2:19-cr-20020-PKH Document 79                   Filed 08/21/19 Page 7 of 11 PageID #: 169




                1. If the probation officer determines that the Defendant poses a risk to another person
                   · (including an organization), the probation officer may require the Defendant to
                     notify the person about the risk and the Defendant shall comply with that
                     instruction. The probation officer may contact the person and confirm that the
                     Defendant has notified the person about the risk.
                m. The Defendant shall follow the instructions of the probation officer related to the
                     conditions of supervision.

                                 PAYMENT OF MONETARY PENALTIES

          12.      The Defendant agrees that monetary penalties to include special assessments, fine,

 and/or restitution imposed by the Court will be (i) subject to immediate enforcement as provided

 in 18 U.S.C. § 36-13c, .and (ii), submitted to the Treasury Offset Program so that any federal

 payment such as an income tax refund or transfer of returned property the Defendant receives may

 be offset and applied to federal debt without affecting the periodic payment schedule ordered by

 the Court.

                                        NO OTHER CHARGES

          13.      The United States agrees that no other federal charges, which stem from the

 activities described in the Indictment, will be brought against the Defendant in the Western District

 of Arkansas.

          SENTENCING GUIDELINES ARE ADVISORY BUT NOT MANDATORY

          14.      The parties acknowledge that the Court shall consult, and take into account the

 United States Sentencing Commission Guidelines in determining the sentence, but that the Court

 is not bound by the Guidelines and may sentence the Defendant to any sentence within the statutory

 range.

                 AGREEMENT DOES NOT PROMISE A SPECIFIC SENTENCE

          15.      The Defendant acknowledges that discussions have taken place concerning the

possible guideline range, which might be applicable to this case. The Defendant agrees that any



                                                Page 7 ofll
Case 2:19-cr-20020-PKH Document 79                  Filed 08/21/19 Page 8 of 11 PageID #: 170




 discussions merely attempt to guess at what appears to be the correct guideline range and do not

 bind the District Court. Further, the Defendant acknowledges that the actual range may be greater

 than contemplated by the parties. In the event that the actual guideline range is greater than the

 parties expected, the Defendant agrees that this does not give him the right to withdraw his plea of

 guilty.

                             RELEVANT CONDUCT CONSIDERED

           16.   At the sentencing hearing, the United States will be permitted to bring to the Court's

 attention, and the Court will be permitted to consider, all relevant information with respect to the

 Defendant's background, character and conduct, including the conduct that is the subject of this

 investigation for which he has not been charged up to the date of this Agreement, and/or which is

the basis for any of the counts which will be dismissed pursuant to this Agreement, as provided by

 § 1B1.3 of the Sentencing Guidelines.

                                              PERJURY

           17.   In the event that it is determined that the Defendant has not been truthful with the

Court as to any statements made while under oath, this Plea Agreement shall not be construed to

protect the Defendant from prosecution for perjury or false statement.

                          CONCESSIONS BY THE UNITED STATES

           18.   The United States agrees not to object to a recommendation by the Probation.Office

or a ruling of the Court which awards the Defendant an appropriate-level decrease in the base

offense level for acceptance ofresponsibility. If the offense level in the Presentence Report is 16

or greater and the Court accepts a recommendation in the Presentence Report that the Defendant

receive two points for acceptance of responsibility, the United States agrees to move for an

additional one-point reduction for acceptance ofresponsibility for a total of three points. However,



                                              Page 8 ofll
Case 2:19-cr-20020-PKH Document 79                   Filed 08/21/19 Page 9 of 11 PageID #: 171




 the United States will not be obligated to move for an additional one-point reduction or recommend

 any adjustment for acceptance of responsibility if the Defendant engages in conduct inconsistent

 with acceptance of responsibility including, but not limited to, the following a) falsely denies, or

 makes a statement materially inconsistent with, the factual basis set forth in this agreement, b)

 falsely denies additional relevant conduct in the offense, c) is untruthful with the United States,

 the Court or probation officer, or d) materially breaches this Plea Agreement in any way.

                        UNITED STATES' RESERVATION OF RIGHTS

         19.     Although the United States agrees not to object to certain findings by the Probation

 Office or to rulings of the Court, it reserves the right to:

                 a.      make all facts known to the Probation Office and to the Court;
                 b.      call witnesses and introduce evidence in support of the Presentence Report;
                 c.      contest and appeal any finding of fact or application of the Sentencing
                         Guidelines;
                 d.      contest and appeal any departure from the appropriate Guideline range; and,
                 e.      defend all rulings of the District Court on appeal including those rulings
                         which may be contrary to recommendations made or positions taken by the
                         United States in this Plea Agreement which are favorable to the Defendant.

                       NO RIGHT TO WITHDRAW THE GUILTY PLEA

         20.     The United States' concessions on sentencing options are non-binding and made

 pursuant to Rule 1l(c)(l)(B) of the Federal Rules of Criminal Procedure. As a result, if the Court

 should reject the Defendant's requests or recommendations for certain findings of fact or

 applications of the Guidelines, the Defendant acknowledges that there is no right to withdraw the

 guilty plea.

                                   DISMISSAL OF COUNT ONE

         21.    The United States' agreement to dismiss Count One of the Indictment is made

pursuant to Rule 1 l(c)(l)(A) of the Federal Rules of Criminal Procedure. As a result, if the Court

should reject the United States' motion to dismiss the agreed count of the Indictment, the


                                               Page 9 ofll
Case 2:19-cr-20020-PKH Document 79                 Filed 08/21/19 Page 10 of 11 PageID #: 172




 Defendant shall be afforded the right to withdraw his plea pursuant to Rule 1 l(c)(5)(B) of the

 Federal Rules of Criminal Procedure.

                       AGREEMENT NOT BINDING ON THE COURT

        22.     The parties agree that nothing in this Agreement binds the District Court to:

                a.      make any specific finding of fact;
                b.      make .any particular application of the Sentencing Guidelines;
                c.      hand down any specific sentence;
                d.      accept any stipulation of the parties as contained in this Plea Agreement;
                        and,
                e.      accept this Plea Agreement.

        23.     The United States and the Defendant acknowledge that the Court has an obligation

 to review the Presentence Report before it accepts or rejects this Plea Agreeme'nt.

                     AGREEMENT DOES NOT BIND ANY OTHER ENTITY

        24.     The parties agree that this Plea Agreement does not bind any governmental entity

 other than the United States Atto~ey's Office for the Western Dis_trict of Arkansas.

                                     SPECIAL ASSESSMENT

        25.     The Defendant agrees to pay $100 as the special assessment in this case.

                            REPRESENTATIONS BY DEFENDANT

        26.     By signing this Plea Agreement, the Defendant acknowledges that:

                a.      The Defendant has read this Agreement (or has had this Agreement read to
                        him) and has carefully reviewed every part of it with defense counsel.
                b.      The Defendant fully understands this Plea Agreement and is not under the
                        influence of anything that could impede the Defendant's ability to .fully
                        understand this Pl.ea Agreement.
                c.      No promises, agreements, understandings, or conditions have been made or
                        entered into in connection with the decision to plead guilty except- those set
                        forth in this Plea Agreement.
                d.      The Defendant is satisfied with the legal services provided by defense
                        counsel in connection with this Plea Agreement and matters related to it.
               e.       The Defendant has entered into this Plea Agreement freely, voluntarily, and
                        without reservation and the Defendant's desire to enter a plea of guilty is not
                        the result of threats or coercion directed at the Defendant or anyone


                                             Page 10 ofll
.   Case 2:19-cr-20020-PKH Document 79                  Filed 08/21/19 Page 11 of 11 PageID #: 173




                               connected with the Defendant.

                              REPRESENTATIONS BY DEFENSE COUNSEL

               27.     By signing this Plea Agreement, counsel for the Defendant acknowledges that:

                       a.      Counsel has carefully reviewed every part of this Agreement with the
                               Defendant and this Agreement accurately and completely sets forth the
                               entire agreement between the United States and the Defendant.
                       b.      Counsel has explained the ramifications of the Plea Agreement to the
                               Defendant, and · believes that the Defendant understands this Plea
                               Agreement, what rights are being lost by pleading guilty, and what the
                               United States has agreed to do in exchange for the plea of guilty.
                       c.      Counsel believes that the Defendant's decision to enter into this Agreement
                               is an informed and voluntary one.


                     PLEA AGREEMENT CONSTITUTES THE ENTIRE AGREEMENT

               28.     The Defendant and his attorney both acknowledge that this Plea Agreement

     constitutes the entire agreement of the parties. Further, all parties agree that there are no oral

     agreements or promises which have been made to induce the Defendant to change his plea to

     guilty.

               Dated this   ? ~ay of _'1J
                                      . . . . . . .t.-....,r'+-C
                                                    . _ _ _ _ _., 2019.
                                                             DUANE (DAK) KEES
                                                             UNITED STA TES ATTORNEY


                                                             By:

                                                                    Candace L. Taylor
                                                                    Assistant U.S. Attorney




                                                   Page 11 ofll
